Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 9, 12-13, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable by Sambasivan et al. (US 2013/0004309; Sambasivan) in view of Cybulsky et al. (US 2010/0129636; Cybulsky), and Bhatia et al. (US 2007/0065672; Bhatia)
Re Claim 1, 2, 5, 13, 17: Sambasivan discloses substrate that benefit from the invention include thermal barrier coatings in turbine engine components. [0006]. The substrates comprise ceramic matrix composite materials, [0032], including SiC-SiC composites. [0074]. 
Sambasivan also discloses coating a layer of thermal barrier coating (TBC) to protect the underlying substrate. [0012-14]. Sambasivan discloses that the TBC layer is degraded during use by chemical reaction with CMAS. [0015]. Sambasivan improves the TBC by infiltrating the layer with a non-colloidal, low-viscosity liquid coating precursor and forming a phosphorus containing alumina layer. [0025]. After coating, there is a 25% or less in change of the pore volume of the TBC after infiltration of the coating (i.e. the pores are not completely filled). [0038]. 
The porosity of the layer—TBC—is in the range of 1-60% gross volume of the substrate. [0037]. The coating of the porosity is maintained in a top segment of the layer being coated. [0039]. Sambasivan desires to control the penetration of the phosphate coating into the layer to prevent erosion or abrasion due to physical contact during use. [0049].
The determination of optimum or workable ranges of the control of penetration of the coating to achieve desired protection would have been characterized by routine experimentation. See MPEP 2144.05 IIB

Sambasivan discloses a precursor that is infiltrated into the TBC thus coating the surface of the TBC including the surface of the pores. Sambasivan discloses optimizing the penetration of the coating within the TBC and maintaining the porosity after formation of the phosphate (this would include a depth of 70% or less as discussed in Sambasivan). The coating forms a layer that protects the TBC from CMAS infiltration, which destroys the efficacy of the TBC--a common problem in the field. 
Sambasivan does not disclose the use of a layer—such as an environmental barrier coating (EBC)—between the substrate and the TBC.
However, Cybulsky deals with turbine components that operate at high temperature, similarly to Sambasivan. [0003]. Cybulsky discloses substrate compositions that comprise SiC.  Cybulsky provides an EBC can be deposited directly on the substrate. [0048]. The EBC provides resistance to oxidation or water vapor attack, chemical stability and improve environmental durability of the substrate. [0049]. A TBC layer is then formed over the EBC to provide thermal protection, resistance to oxidation, water vapor attack. [0054]. The EBC layer comprises metal silicates, [0049], and formed via PVD. Id. 
Similarly, Bhatia discloses EBC that are formed to protect an underlying silicon-containing substrate. [0007, 13]. The EBC is made from a combination of hafnium silicate and zirconium silicate. [0014]. The EBC made from this composition has improved recession rates when compared to BSAS (such as Cymbulsky discloses) EBC. [0021]; Fig.1. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sambasivan and form an EBC layer prior to the TBC. Cybulsky discloses the advantages of the EBC layer including resistance to oxidation, resistance to water vapor attack, chemical stability and improvements in durability. Sambasivan would have desired all of these advantages since the substrates are utilized in turbines. Thus, the combination produces an improved EBC/TBC system, which is an advantage in the art. 
Furthermore it would have been obvious to someone of ordinary skill in the art at the time the invention was made to fabricate the EBC with zirconium silicate as disclosed by Bhatia. Bhatia discloses that it is a suitable material for the EBC and has improved recession rates which is an advantage in the art.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.


Re Claim 6: Sambasivan discloses that the substrate is porous comprising pores and channels. [0004].

Re Claims 6: See method taught by Sambasivan/Cybulsky above. Sambasivan discloses that the substrate comprises pores and channels but does not disclose that the substrate has a plurality of hills and valleys.
However, Cybulsky discloses that the substrate can be patterned to improve the adhesion between the EBC and the substrates. [0050]. The improvement arises by compartmentalizing the strain on the interference between the EBC and the substrate. Id. The pattern includes hills and valleys. Id.; Fig. 4. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sambasivan and pattern the substrate prior to application of the EBC. This would allow improved adhesion between the EBC and the substrate with would aid in the durability of the turbine component.

Re Claim 9: Sambasivan/Cybulsky disclose the use of multilayer coatings on turbine engines as shown above. The combined references do not disclose the thickness of the EBC layer.
However, Bhatia also discloses formations of EBC layers, Abs., with thickness of the EBC is between 0.1 to 300 mils. [0018].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Sambasivan and form the EBC layer with a thickness of less than about 10 mills. Bhatia discloses that it is known in the art to form  EBS with a thickness of less than 10 mils suitable for protection of the underlying substrate.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claim 12: Sambasivan discloses the TBC has a thickness of 0.5 to 2mm which overlaps the claimed range. [0012].

Re Claim 16: Sambasivan utilizes vacuum conditions are utilized for the creation of the layers. [0043]. See also [0053]. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable by Sambasivan et al. (Sambasivan) in view of Cybulsky et al. (Cybulsky), Bhatia et al. (Bhatia), and Spitsberg et al. (US 5,985,470; Spitsberg)
Sambasivan/Cybulsky/Bhatia discloses the method as shown above. Sambasivan also discloses coating a layer of thermal barrier coating (TBC) to protect the underlying substrate. [0012-14].
Sambasivan discloses the TBC is made from an yttria stabilized zirconia (YSZ), [0012] but does not disclose the coating comprises a silicate of yttrium.
However, Spitsberg in the same field of thermal Barrier Coatings, Title, Abs., discloses that in the topcoat, the zirconia is partially or fully stabilized with YSZ and yttrium silicate. col.3, ll. 22-34.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sambasivan and introduce yttrium silicate into the TBC. Spitsberg discloses that zirconia is stabilized with YSZ, as disclosed by Sambasivan, and further teaches the use of yttrium silicate for this effect.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claims 18, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable by Sambasivan et al. (Sambasivan) in view of Cybulsky et al. (Cybulsky), Bhatia et al. (Bhatia), and Spitsberg et al. (US 5,985,470; Spitsberg), and Hasz et al. (US 5,914,189; Hasz)
Sambasivan/Cybulsky/Bhatia/Spitsberg disclose the method as shown above for Claims 1, and 10.  Sambasivan discloses that the TBC layer is coated with a phosphorus containing alumina by infiltrating the porous layer to enhance chemical, mechanical and electrical properties. [0024]. The combined references do not disclose that the third coating layer comprises a silicate of zirconium.
However, Hasz discloses analogous processes wherein a TBC is coated with protective coatings to protect from degradation (i.e. enhanced chemical, mechanical and electrical properties). col.3, ll. 9-18. Hasz discloses that alumina top coatings have certain disadvantages that his coatings improves upon. col.1, l.61 – col.2, l.6. Hasz discloses that one such protective coating is a non-wetting coating which is deposited on the thermal barrier layer. col.2, ll. 26-28. The non-wetting coatings include compositions that comprise zircon (i.e. zirconium silicate). col.6, ll. 45-50. The non-wetting composition is deposited via known methods such as PVD, sol-gel, among others. col.6, ll. 51-57. The non-wetting coating inhibits contaminants from adhering to the surface of the TBC, or entering the TBC. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sambasivan and substitute the phosphorus alumina topcoat of the TBC for the protective coating of Hasz. Hasz discloses zirconium silicate allows protecting the TBC from contaminants adhering to the surface of the TBC which is an advantage in the art. 


Response to Arguments
Applicant arguments are persuasive in view of Amendment. A new rejection is presented above addressing the Amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        1